On Appellant’s Motion for Rehearing.
Appellant insists that we should grant a rehearing and reverse and remand this cause, for the reason that, although the requested charge was upon the weight of the evidence, it was sufficient to call attention to the issue in question, and amounted to a request to give a proper charge.
An examination of the cases in which this language is used in reference to defective charges will show that they are cases in which the court wholly failed to charge upon a material issue. The requested charge was upon the issue of the negligence of the appellant; the court charged upon that issue; appellant asked an additional charge upon this issue. The additional charge should not have been given, because it was upon the weight of the evidence. The appellant assigns ;error upon the refusal of the court to give this charge. To sustain this assignment would be to say that the court erred in refusing to give an erroneous charge.
The motion is overruled.